Citation Nr: 0704090	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  00-08 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for headaches, residuals of a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from September 1988 to June 
1992, and from June 1996 to December 1997.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  This rating decision, in pertinent part, 
granted service connection for headaches, residuals of a head 
injury, and assigned a 10 percent disability rating, 
effective from December 1997.

This case was previously before the Board of Veterans' 
Appeals (Board) in November 2003 and July 2004, at which 
times his claim was remanded to ensure due process and for 
additional development of the record.  The case has been 
returned to the Board for appellate consideration.

The veteran also filed claims in August 2000 and June 2001, 
respectively, for entitlement to an increased disability 
evaluation for his service-connected low back 
spondylolisthesis of L5-S1 and for entitlement to service 
connection for Crohn's disease.  These additional claims, 
however, have not been adjudicated by the RO - much less 
denied and timely appealed to the Board.  38 C.F.R. § 20.200 
(2006).  So these claims are referred to the RO for 
appropriate development and consideration, as the Board does 
not currently have jurisdiction to consider them.


FINDINGS OF FACT

The veteran's headaches, residuals of a head injury, are 
recurrent and productive of occasional lightheadedness and 
photophobia, with decreased work efficiency only during the 
most severe attacks, but are not productive of prostrating 
attacks, severe economic inadaptability or multi-infarct 
dementia.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for headaches, residuals of a head injury, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, 
4.130, Diagnostic Codes 8045, 8100 and 9304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

Here the veteran is appealing the initial rating assignment 
as to his headaches, residuals of a head injury.  In this 
regard, because the March 1999 rating decision granted the 
veteran's claim of entitlement to service connection for 
headaches, residuals of a head injury, such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the March 1999 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC) and supplemental statements 
of the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the veteran's headaches, 
residuals of a head injury, (38 C.F.R. § 4.124a, DC's 8045, 
8100 and 9304), and included a description of the rating 
formulas for all possible schedular ratings under those 
diagnostic codes.  In addition, a July 2005 letter explained 
the evidence necessary to substantiate a claim for an 
increased rating and how a disability rating is determined 
for service-connected disorders.  In addition, the March 2006 
SSOC and a June 2006 letter also explained the basis for 
determining disability evaluation and for determining an 
effective date upon the grant of an increased disability 
evaluation, in compliance with Dingess/Hartman.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the initial 10 percent evaluation 
that the RO had assigned.  Therefore, the Board finds that 
the appellant has been informed of what was necessary to 
achieve higher ratings for his headaches, residuals of a head 
injury.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of private post-service treatment and 
VA examinations.  Additionally, the claims file contains the 
veteran's own statements in support of his claim, including a 
transcript of his testimony at a hearing before the 
undersigned Veterans Law Judge (VLJ).  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in the veteran's favor.  
See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.

The veteran's headaches, residuals of a head injury, are 
rated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8045.  Diagnostic Code 8045 provides that 
purely subjective complaints such as headaches, dizziness, 
and insomnia, etc., recognized as symptoms of brain trauma, 
are to be rated as 10 percent disabling, and no higher, under 
Diagnostic Code 9304.  This Code also provides that the 10 
percent rating is not to be combined with any other rating 
for a disability due to brain trauma, and that ratings in 
excess of 10 percent are not assigned absent a diagnosis of 
multi-infarct dementia associated with brain trauma.

Under Diagnostic Code 8100, migraines with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months warrant a 10 percent evaluation.  Migraine 
headaches with characteristic prostrating attacks occurring 
on an average once a month over the past several months 
warrant a 30 percent evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

Under Diagnostic Code 9304, which governs ratings of dementia 
due to head trauma, a 10 percent disability evaluation is 
assigned for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9304.

Analysis

Considering the evidence relating to the veteran's service-
connected closed head injury under the criteria for rating 
brain trauma, under Diagnostic Code 8045, the Board finds 
that the veteran's disability picture is most consistent with 
the current 10 percent disability evaluation, and that an 
increased disability evaluation is not warranted.  In this 
regard, the Board observes that the objective clinical 
evidence of record does not show that the veteran experiences 
multi-infarct dementia.  The Board also observes that absent 
such dementia, there is no higher disability evaluation 
available for brain disease due to trauma under Diagnostic 
Code 8045.  In this regard, the Board acknowledges that the 
veteran experiences headaches, alleviated with medication, as 
well as occasional lightheadedness, photophobia, nausea, and 
vomiting.  The current 10 percent disability evaluation under 
Diagnostic Code 8045 contemplates his complaints of headaches 
and associated symptomatology.  

The Board has also considered other potentially applicable 
Diagnostic Codes.  However, the veteran is not entitled to a 
higher disability evaluation under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, as the veteran has not been shown by 
competent clinical evaluation to experience prostrating 
attacks occurring on an average of once a month.  While the 
Board acknowledges that the veteran's headaches are vascular, 
the Board notes that the headaches have not been 
characterized as prostrating and again notes that the 
veteran's symptoms are relieved with medication.  In 
addition, the Board has considered whether the veteran is 
entitled to a higher disability evaluation according to the 
criteria for diseases of the cranial nerves, which refers 
diseases involving the third cranial nerve to the criteria 
for evaluating organs of special sense.  Organs of special 
sense are rated in accordance with 38 C.F.R. §§ 4.75-4.84a. 
 Nevertheless, the veteran is not entitled to a higher rating 
under these criteria because the veteran's vision and muscle 
function are within normal limits, without evidence of any 
neurological symptoms.  

The Board also observes that the veteran receives separate 
disability evaluations under 38 C.F.R. § 4.130, Diagnostic 
Code 9433 for his psychiatric symptomatology related to his 
dysthymia and 38 C.F.R. § 4.97, Diagnostic Code 6513 for his 
sinusitis symptoms.  See 38 C.F.R. § 4.14 (the evaluation of 
the same "disability" or the same "manifestations" under 
various diagnoses is prohibited).  See also Brady v. Brown, 4 
Vet. App. 203, 206 (1993) (a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.").  

In denying the claim for a higher rating, the Board also 
has considered whether the veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  However, 
the record does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular rating schedule standards.  See 
38 C.F.R. § 3.321(b)(1).  There has been no objective showing 
by the veteran that his headaches, residuals of a head 
injury, have caused marked interference with his employment 
(meaning above and beyond that contemplated by his 10 percent 
schedular rating) or have necessitated frequent periods of 
hospitalization.  As such, the Board finds that this case 
does not warrant referral to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Inasmuch as, for the reasons stated, the preponderance of the 
evidence is against the claim, it must be denied because the 
benefit-of-the-doubt rule is inapplicable.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

An initial disability rating in excess of 10 percent for 
headaches, residuals of a head injury, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


